DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the amendment and response filed on 07/08/2022.
Claims 2, 10, 12, 17, and 18 have been amended.
Claims 2-21 are currently pending and have been examined.

Allowable Subject Matter

Claims 10-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement

The Information Disclosure Statement filed on 07/08/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.









Response to Arguments

The Examiner recognizes that “[a]arguments made during the prosecution of a patent application are given the same weight as claim amendments.”  Elkay Mfg. Co. v. Ebco Mfg. Co., 192 F.3d 979, 977, 52 USPQ2d 1109, 1113 (Fed. Cir. 1999).

Claim Interpretation
After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.
Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Arguments and Assertions by the Applicant
Applicant’s arguments received 07/08/2022 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  

Applicant’s amendments, with respect to the rejection of claims 2-21 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 2-21 under 35 U.S.C. 101 have been updated to conform to current guidelines and maintained accordingly.

The relevant question is whether the claims do more than collect, store, display, and compare data to optimize a user interaction objective on a generic computer. This does not appear to be the case. 

Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer to obtain data, use data to identify other data, and filtering data are some of the most basic functions of a computer. Moreover, the technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. Therefore the claims are not significantly more than recitations of a judicial exception. In summary, each step does no more than require a common computer to perform universal computer functions.  Ergo, the claims are directed to using a computer as a tool to follow instructions.

Considered as an ordered combination, the computer components of petitioner's method, system, and/or computer readable medium add nothing that is not already present when the steps reconsidered separately. Viewed as a whole, the method, system, and/or computer readable medium claims simply recite the concept of analyzing storing data in the form of digital data, comparing/categorizing data, and displaying the data.

The method, system, and/or computer readable medium claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of organizing and analyzing data using some unspecified, generic computer. Consequently, that is not enough to transform an abstract idea into a patent-eligible invention.

As in TLI, Applicant’s claims are “not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combing the two.” See TLI Communications LLC v. A.V. Automotive, LLC, (Fed. Cir. 2016). “The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominantly describes the system and methods in purely functional terms.” Id. "Instead, the claims, as noted, are simply directed to the abstract idea of classifying and storing digital images in an organized manner." Id.


The claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by the claims, is on collecting information, analyzing it, displaying certain results of the collection and analysis and sending instruction to implement result. The outer limits of “abstract idea” need not be defined, nor at this stage exclude the possibility that any particular inventive means are to be found somewhere in the claims, to conclude that these claims focus on an abstract idea - and hence require stage-two analysis under §101.  Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, the courts have treated, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). 

In a similar vein, the courts have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Communications, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  In addition, merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).




In this case, the claims are clearly focused on the combination of those abstract-idea processes. This invention claims a process of gathering and analyzing information of a specified content, processing that data, then displaying the results, without any particular or asserted inventive technology for performing those functions. They are therefore directed to an abstract idea.

For stage 2 of the analysis, merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas.

Referring to Electric Power Group, LLC v. Alstrom S.A., the claims in this case do not even require a new source or type of information, or new techniques for analyzing it. See, e.g., US Patent 8,401,710 B2 (Budhraja et. al.), col. 8, lines 51–62 (referring to existing phasor data sources); J.A. 6969–71 (describing workings and history of phasor data use); Electric Power Group Br. at 21–22; Reply Br. at 5 (new algorithms not claimed). As a result, the claims do not require an inventive set of components or methods, such as measurement devices or techniques that would generate new data. They do not invoke any novel inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise-abstract processes of information collection and analysis.










Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 2 (representative of claims 10 and 12):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A method comprising, by a computing device: 
receiving, from a client system of a first user of a communication network, an input from the first user to access a card-stack interface; (Certain Methods Of Organizing Human Activity - business relations or managing personal behavior or relationships or interactions between people including social activities)
generating one or more card stacks from a plurality of cards, each card comprising a query referencing a query-domain associated with the communication network, each card stack comprising one or more cards from the plurality of cards, the cards being formed into card stacks based on a card-commonality between the cards; (Certain Methods Of Organizing Human Activity - business relations or managing personal behavior or relationships or interactions between people including social activities)
calculating a user-engagement score for each card in each card stack based on one or more user-engagement factors, wherein the user-engagement score of each card in each card stack is above a threshold user-engagement score; (Certain Methods Of Organizing Human Activity - business relations or managing personal behavior or relationships or interactions between people including social activities)
sending, to the client system in response to the input from the first user, the card-stack interface for display to the first user, wherein the card-stack interface comprises one or more of the card stacks. (Certain Methods Of Organizing Human Activity - business relations or managing personal behavior or relationships or interactions between people including social activities)
Additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 2:
…a communication network
…a computing device
These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.

Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 



















Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Claims 2-9, 13-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uhlig et al. (US 2003/0076352 A1), hereinafter UHLIG, in view of Maghoul et al. (US 8,484,191 B2), hereinafter MAGHOUL, and further in view of Lee et al. (USPGP 2008/0183750 A1), hereinafter LEE.

Claim 2:
UHLIG as shown below discloses the following limitations:
receiving, from a client system of a first user of a communication network, an input from the first user to access a card-stack interface; (see at least Figures 1-4 as well as associated and related text)
generating one or more card stacks from a plurality of cards, each card comprising a query referencing a query-domain associated with the communication network, each card stack comprising one or more cards from the plurality of cards, the cards being formed into card stacks based on a card-commonality between the cards; (see at least Figures 1, 3, 4 as well as associated and related text; paragraphs 0012-0015)
sending, to the client system in response to the input from the first user, the card-stack interface for display to the first user, wherein the card-stack interface comprises one or more of the card stacks.  (see at least Figure 7 as well as associated and related text).
UHLIG does not specifically disclose a commonality between cards.  MAGHOUL, however, in at least column 2, lines 52-66, column 5, lines 30-45, and column 6, lines 41-61 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
The combination of UHLIG/MAGHOUL does not specifically disclose calculating a user-engagement score for each card in each card stack based on one or more user-engagement factors, wherein the user-engagement score of each card in each card stack is above a threshold user-engagement score.  LEE, however, in at least paragraphs 0020-0022 and 0061 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG/MAGHOUL with the technique of LEE because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claim 3:
The combination of UHLIG/MAGHOUL/LEE discloses the limitations as shown in the rejections above.  MAGHOUL further discloses accessing a social graph comprising a plurality of nodes and a plurality of associations connecting the nodes, each of the associations between two of the nodes representing a single degree of separation between them, the nodes comprising a first node corresponding to the first user, and a plurality of second nodes that each correspond to a concept or a second user associated with the communication network. See at least column  10, lines 30-45, column 2, lines 52-67.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 4-9:
The combination of UHLIG/MAGHOUL/LEE discloses the limitations as shown in the rejections above.  UHLIG further discloses:
generating the plurality of cards; (see UHLIG  at least Figures 1, 3, 4 as well as associated and related text; paragraphs, 0012-0015)
calculating a card-commonality for each card of the plurality of cards with respect to the other cards of the plurality of cards, wherein each card stack comprises one or more cards that each have a card-commonality with respect to the other cards in the card stack that is greater than a threshold card-commonality.  (see MAGHOUL at least column 2, lines 52-66, column 4, line 26-35, column 5, lines 30-45, and column 6, lines 41-61)
the card-commonality is calculated at least in part based on the query-domain of each card. (see MAGHOUL at least column 3, lines 27-51, column 5, lines 30-40)
each query further referencing one or more query-filters for the query-domain, wherein each query-filter references one or more objects of the communication network. (see MAGHOUL at least column 3, lines 27-51, column 5, lines 30-40)
the card-commonality is calculated at least in part based on the one or more query-filters of the card. (see MAGHOUL at least column 3, lines 27-51, column 5, lines 30-40)
updating the card-commonality of one or more subsequent cards of the card stack based on a current action of the first user in relation to a currently displayed card. (see MAGHOUL at least column 2, lines 5-18)
each query further referencing one or more query-filters for the query-domain, wherein each query-filter references one or more objects of the communication network. (see MAGHOUL at least column 3, lines 27-51, column 5, lines 30-40)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 13-15:
The combination of UHLIG/MAGHOUL/LEE discloses the limitations as shown in the rejections above.  MAGHOUL further discloses:
displaying a subsequent card of the card stack to the first user in response to detecting an input from the first user corresponding to a swipe of a previously displayed card, the subsequent card having a same query-domain and one or more different query-filters as the previously displayed card. 
for each card stack, each card corresponds to a query referencing a particular query-domain and a different query-filter.
for each card stack, each card corresponds to a query referencing a particular query-filter and a different query-domain.
See at least column 3, lines 27-51, column 5, lines 30-40.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because, “A social-networking system, which may include a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g. wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.” (GARG: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 16:
The combination of UHLIG/MAGHOUL/LEE discloses the limitations as shown in the rejections above.  MAGHOUL further discloses modifying the order of one or more subsequent cards of the card stack based on actions of the first user with respect to one or more previously displayed cards.  See at least column 3, lines 27-51, column 5, lines 30-40.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 18:
The combination of UHLIG/MAGHOUL/LEE discloses the limitations as shown in the rejections above.  MAGHOUL further discloses one or more of the user-engagement factors comprise one or more of demographic information, current information, or social-graph information of the first use..  See at least column 2, lines 14-15.

Claim 19:
The combination of UHLIG/MAGHOUL/LEE discloses the limitations as shown in the rejections above.  UHLIG further discloses the card stack is displayed in the card-stack interface as a stack of cards.  See at least Figure 8 as well as associated and related text. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 20:
The combination of UHLIG/MAGHOUL discloses the limitations as shown in the rejections above.  UHLIG further discloses the card-stack interface is a user interface of a native application or a webpage accessed by a browser client.  See at least paragraphs 0068-0069.

Claim 21:
The combination of UHLIG/MAGHOUL discloses the limitations as shown in the rejections above.  MAGHOUL further discloses the communication network is an online social network.  See at least column 3, lines 1-26.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of UHLIG with the technique of MAGHOUL because, “A social-networking system, which may include a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it. The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user. The social-networking system may also, with input from a user, create and store a record of relationships of the user with other users of the social-networking system, as well as provide services (e.g. wall posts, photo-sharing, event organization, messaging, games, or advertisements) to facilitate social interaction between or among users.” (GARG: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Additionally, there is a recognized problem or need in the art including market pressure, design need, etc., and there are a finite number of identified predictable solutions.  Consequently, those in the art could have pursued known solutions with reasonable expectation of success.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

























CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Mark-Shane Scale. “Facebook as a Social Search Engine and the Implications for Libraries in the 21st Century.” (November 2008).  Retrieved online 06/14/2022.  https://www.researchgate.net/publication/235322898_Facebook_as_a_social_search_engine_and_the_implications_for_libraries_in_the_twenty-first_century
Ioannis Arapakis et al. “Predicting User Engagement with Direct Displays Using Mouse Cursor Information.” (2016).  Retrieved online 06/14/2022.  https://iarapakis.github.io/papers/SIGIR16.pdf

Foreign Art:
VAILAYA, ADITYA et al. “SYSTEM, METHOD AND COMPUTER READABLE MEDIUM FOR PERFORMING DOMAIN-SPECIFIC METASEARCH, AND VISUALIZING SEARCH RESULT THEREFROM.” (JP 2007/004807 A)
VALLAYA, ADITYA et al. “Systems Methods And Computer Readable Media For Performing A Domain-specific Metasearch And Visualizing Search Results Therefrom.” (EP 1736902 A1)
DOI, YUSUKE et al. “NETWORK SEARCH SYSTEM, INFORMATION SEARCH METHOD, BRIDGE DEVICE, AND PROGRAM.” (JP 2005/333374 A)








Applicant’s amendment filed on 07/08/2022 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)